Citation Nr: 0712240	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by 
occupational and social impairment due to intrusive thoughts, 
avoidance behavior, detachment from others, sleep 
disturbance, anxiety, a constricted affect, and 
hypervigilance.  The evidence also showed that the veteran 
was alert and oriented, had a goal-directed thought process, 
intact abstracting ability, good concentration, and no gross 
cognitive impairments.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a June 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted by a January 2005 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
17, 2004.  The veteran appealed the evaluation.

In a May 2004 VA medical record, the veteran reported 
intrusive thoughts, vivid recollections, and avoidance 
behaviors.  He stated that his symptoms had been stabilized 
by antidepressants and denied any thoughts of self-harm.  The 
veteran was married and was employed in a construction 
business which he partly owned.  He reported a supportive 
family.  Examination revealed a constricted affect - the 
veteran was cooperative and cheerful during most of the 
interview, but tearful and distressed when describing trauma 
in Vietnam.  The veteran's thought process was goal-directed 
and the veteran was cognitively alert and oriented to time, 
place, and person, with moderate deficits in concentration.  
No other gross impairments were noted.  A Global Assessment 
of Functioning (GAF) score of 55 was assigned, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In a June 3, 2004 VA medical record, the veteran denied any 
intent or plan of self-harm.  Examination revealed neat 
attire, no psychomotor symptoms, and no gross cognitive 
impairment.  There was a goal-directed thought process and a 
constricted affect particularly when describing the severity 
of symptoms.  In a June 10, 2004 VA record, the veteran 
reported intrusive thoughts, nightmares, avoidance behaviors, 
persistent hypervigilance, feelings of detachment from 
others, and sleep disturbance.  He has been married 34 years 
and had 2 adult children, with whom he had good 
relationships.  The veteran continued to work full-time.  In 
a June 29, 2004 VA record, the veteran reported survival 
guilt, guilt for treating his family badly, and stated that 
sometimes when driving alone he became tearful and sad.  In a 
July 2004 VA record, the veteran reported increasing anxiety 
and difficulty sleeping.  The veteran stated that he did not 
have a close relationship with his father but was close to 
his mother.  The examiner assigned a GAF score 55, which 
contemplates, as noted above, moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV, 46-7.

An October 2004 letter from a Veteran's Center examiner was 
received.  The examiner stated that the veteran was seen from 
1991 to 2000 for PTSD.  

A February 2005 VA PTSD examination was conducted.  The 
veteran reported rare intrusive recollections due to 
distraction techniques, avoidance of talking or thinking 
about the stressful experiences, and being emotionally cut 
off from others.  The veteran denied auditory and visual 
hallucinations and delusions.  The veteran reported that he 
was sleeping better and was no longer irritable due to the 
medication.  The veteran also reported he had been married 
for 35 or 36 years and had two children.  The veteran 
reported having only one close friend.  The veteran had 
worked for the same construction company for 27 years and 
indicated that his brother-in-law and brother helped him to 
maintain the business.

Upon examination, there was a mildly restricted affect, 
anxious mood, good eye contact, and fully understandable 
speech.  The veteran was oriented to month, day, year, city, 
state, and office location.  The thought process was goal-
directed and tight and there was no associational 
disturbance.  The veteran had good attention, good 
concentration, average intelligence, an intact fund of 
general information, and intact abstracting ability.  The 
examiner found hypervigilance and an exaggerated startle 
response, but no aberrant or bizarre behaviors.  The examiner 
assigned a GAF score of 85, which contemplates absent or 
minimal psychiatric symptoms with good functioning in all 
areas, interest and involvement in a wide range of 
activities, social effectiveness, general satisfaction with 
life, and experiencing no more than everyday problems or 
concerns.  See DSM-IV, 46-7.  The examiner found that the 
veteran's PTSD symptoms were controlled by the continuous 
medication but the minimal symptoms would decrease work 
efficiency.  The examiner also noted that the veteran's 
symptoms had essentially not changed over the years.  

In his August 2005 substantive appeal, the veteran stated 
that with medication he was able to cope.  He stated that he 
had panic or anxiety attacks ranging from once per day to 
every other week.  

At the June 2006 Board hearing, the veteran reported that he 
was self-employed and worked with his brother and brother-in-
law.  The veteran stated that his family "carried" him and 
that he would not have kept a job this long without them.  He 
stated that while on his medication, he felt comfortable, but 
when he went off his medication, he had anxiety and panic 
attacks.  He reported that he sleeps away the weekend due to 
chronic sleep impairment, misses a couple of days of work per 
week, that his wife had filed for divorce due to his anger 
but they had reconciled after he began medication, and that 
he used to fish and hunt but he no longer does so.  The 
veteran also reported weekly panic attacks and daily 
intrusive thoughts.

The veteran's current 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (General Rating Formula).  

The Board finds that the criteria for an initial evaluation 
in excess of 10 percent for PTSD have been met.  The 
veteran's GAF scores range from 55, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, to 85, which 
contemplates absent or minimal psychiatric symptoms with good 
functioning in all areas, interest and involvement in a wide 
range of activities, social effectiveness, general 
satisfaction with life, and experiencing no more than 
everyday problems or concerns.  DSM-IV, at 46-47.  Although 
GAF scores are important in evaluating mental disorders, see 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Board 
must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Moreover, 
even though a VA examiner assigned a GAF score of 85, which 
indicates minimal symptoms, the examiner also noted a 
decrease in work efficiency.

The evidence of record shows that the veteran consistently 
reported intrusive thoughts.  The veteran also reported 
avoidance behavior, detachment from others, sleep 
disturbance, depression, panic attacks, and anxiety.  The 
objective medical evidence of record consistently noted a 
constricted affect and a goal-directed thought process.  In 
addition, the veteran was alert and oriented, but was 
hypervigilant.  In addition, although the veteran had 
maintained employment, he stated that this was due to his 
family "carrying" him.  The veteran's overall 
symptomatology reflects that his PTSD manifests occupational 
and social impairment that is not transient and is not 
entirely controlled by medication.  Accordingly, the medical 
evidence most closely approximates the criteria contemplated 
in a 30 percent evaluation.  See 38 C.F.R. § 4.130, General 
Rating Formula (a 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events); see also 38 
C.F.R. § 4.7 (2006) (noting that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating). 

The Board also finds hat an evaluation in excess of 30 
percent is not warranted because the evidence of record 
demonstrated understandable speech, intact abstracting 
ability, good concentration, and a close relationship with 
family.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (50 
percent evaluation assigned for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  Accordingly, an initial evaluation in excess 
of 30 percent for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 30 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


